START, C. J.
I assent to the conclusion that the order of the trial court must be affirmed. I place my concurrence upon the broad ground that the defendant is legally bound to operate the line of railway which it acquired from the St. Paul & Duluth. Railroad Company, and run the whole road, as one continuous line, wholly within the state of Minnesota, unless the state shall otherwise agree. I am of the opinion that the question of what is a reasonable operation of the line is not the test of the defendant’s duty to operate the line wholly within this state. The defendant is subject to the same *376burdens and obligations as to the railway line in question as its grantor was. Now, the state and the original company agreed as to what would be a reasonable operation of the road, and what the interests of the state demanded, when the charter was granted and accepted. The state, by the charter, granted to the company franchises of great value, and in consideration thereof the company agreed to survey, locate, maintain, use, and operate a railway line within the state of Minnesota from a point within the state at the west end of Lake Superior to some point within the state on the Mississippi. If this be a fair construction of the charter, and it seems to be, then the defendant must operate the St'. Paul & Duluth Railway line as one continuous line wholly within this state, until it first obtains permission from the state to do otherwise.
On June 4, 1903, the following opinion was filed:
PER CURIAM.
The respondent having upon notice to the appellant movéd the court for a modification of its decision herein, it is ordered that the order of this court remanding the case be modified so as to read as follows: The order of the trial court is affirmed, and the case is remanded with directions to the trial court to grant, upon the appellant’s application and a showing that it has complied with so much of the order appealed from as relates to the reopening of the Twentieth Avenue Station, a reasonable stay before judgment is entered, within which appellant may, if so advised, make application to the Railroad and Warehouse Commission for a modification of the plan of running passenger trains originally in force by the St. Paul & Duluth Railroad Company.